Citation Nr: 1417551	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO), as well as a Travel Board hearing.  In September 2010, an informal conference was held before a DRO at the RO.  A report of this conference is associated with the claims file.  A Travel Board hearing was scheduled for April 2012; however in March 2012, the Veteran contacted the RO to advise that he would not be able to attend the scheduled hearing.  He did not request to have it rescheduled.  This case was previously before the Board in August 2012, May 2013, and September 2013 when it was remanded for additional development.  


FINDING OF FACT

A psychiatric disability was not manifested in service, a psychosis was not manifested in the first year following the Veteran's discharge from active duty, and the Veteran's current psychiatric disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include anxiety and depression, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.
	
The Veteran's service treatment records (STRs) and pertinent post-service treatment records (VA and private) have been secured.  The RO arranged for VA examinations in August 2012 and October 2013.  The VA examination reports contain sufficient information to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service (one year for psychoses).  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: a current disability, incurrence or aggravation of a disease or injury in service, and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent as to psychiatric complaints, treatment, or diagnoses.  Psychiatric evaluation on July 1975 service separation examination was normal.

The earliest postservice record of treatment for a psychiatric disability is an August 2001 treatment record which shows the Veteran complained of feeling anxious.  A history of depression was noted.  Anxiety was diagnosed.

Private treatment records from May 2004 to December 2012 report a history of treatment for anxiety (and a number of hospitalization for non-service connected illnesses/disabilities).   

On June 2004 mental health consultation, the Veteran reported feeling more depressed because of his medical problems, and had thoughts of suicide, without imminent plan.  Symptoms of depression, anxiety, irritability, constant worry, mood swings, insomnia, nightmares, and inactivity were reported.  Adjustment disorder mixed with depression and anxiety were diagnosed.  Medication was prescribed.  In December 2004, the Veteran also had a positive posttraumatic stress disorder (PTSD) test and was referred to mental health for evaluation for possible PTSD.  The diagnosis of PTSD was not confirmed. 

On January 2005 mental health evaluation, the Veteran reported constant worry.  He reported that he held 91 jobs since 1968, that he had poor sleep, and dreamt of being shot or having car wrecks.  He reported lying in bed all day and not wanting to do anything.  He reported he had these symptoms since his separation from service.  On examination, the Veteran presented in casual dress, was cooperative with the examiner, however was guarded.  His speech was slow; mood depressed; thought process was rational; and the content of his thought process included worrying all the time.  Frequent suicidal ideation was reported without attempts.  Auditory hallucinations were reported.  Difficulty with recent memory was noted.  Insight was noted as poor.  Judgment was noted as fair.  Anxiety disorder was diagnosed.  The examiner opined the Veteran has severe anxiety reaction with poor coping skills.  

In November 2005, the Veteran was seen for suicidal thoughts, including hopelessness and depressed mood.  Depression secondary to his general medical conditions (abdominal pain and liver disease) was diagnosed.  He was seen in a mental health clinic in December 2005.  

There was no further VA treatment until June 2007 when the Veteran participated in a substance abuse outpatient program.  He reported that he attended the consultation to seek treatment for alcohol dependency.  The Veteran stated that he did not drink alcohol before service, and he has had multiple jobs post-service.  He reported being out of opiates and benzodiazepines.  Regarding alcohol, he reported that he last drank 40 ounces that morning prior to arriving at the consultation.  He denied needing mental health or psychiatric assistance.  He reported thoughts of suicide by overdose or by gun, without attempt.  He also reported auditory and visual hallucinations.  He reported stressors including family life at home, sons abusing pain pills, work, and financial stress as his reasons for not attending the substance abuse treatment programs.  An Axis I diagnosis of alcohol dependence was given.  The Veteran was provided a list of AA meetings and encouraged to complete a residential treatment program.  

A number of family members and friends provided statements describing the problems the Veteran had with alcohol dependence, including drinking to excess which led to physical abuse, fighting (at home and in bars), returning home late from work, being aggressive, yelling, and becoming too intoxicated to drive himself home from bars.  Many witness statements note the Veteran did not drink alcohol prior to military service.  

In May 2008, the Veteran met with a VA social worker and stated that he was an alcoholic but that it was caused by his active military service.  He reported not drinking before service, and that once he got out of the military he could not keep a job and lost his car.  When asked to identify his alleged stressor, he reported that it was being drafted into the military.  Regarding alcohol dependence, the Veteran stated that he would like to quit, and that he did not cause the problem.  He reported he drank two 20 ounce beers prior to the meeting with the social worker and that he drank two to three 40 ounce beers a night.  He also reported working to afford alcohol.  The social worker noted the Veteran had anxiety disorder diagnosed in 2005.  On examination, the Veteran denied hallucinations and suicidal or homicidal ideation.  At the time of the examination, he was employed at a rock quarry two to three days a week.  An Axis I diagnosis of alcohol dependence was again given.  

VA treatment records from December 2008 to August 2009 show the Veteran continued on medication for anxiety and continued to drink alcohol.  

On August 2010 private mental status examination the Veteran denied treatment for mental or emotional problems, but noted that he was on medication for anxiety.  Based on an interview and examination of the Veteran, the private psychologist diagnosed a non-specific cognitive disorder, alcohol dependence, a non-specific mood disorder, and relational problems.  The psychologist noted that the Veteran began to obsessively worry about his service and began to drink excessively during that period of time with the onset of the mood disturbance and that after service this behavior continued.  Additionally, the examiner noted the Veteran displayed obvious cognitive deficits which may be due to age related cerebral atrophy exacerbated by alcoholism or age related cognitive decline with early dementia.  The examiner opined that the Veteran's mood disorders and substance abuse were clearly service connected, but that his cognitive deficits were probably not.  

On August 2012 VA examination, alcohol and anxiolytic dependence, substance-induced anxiety disorder, and substance-induced mood disorder were diagnosed.  When asked if the Veteran's symptoms can be differentiated and attributable to each diagnosis, the examiner noted that this was not possible because his mood and anxiety symptoms were most likely caused by alcohol and anxiolytic dependence.  The examiner noted that there was no evidence of record to suggest that the Veteran suffered from a mental disorder during military service, but that there was evidence to suggest that he adopted an unhealthy coping strategy involving voluntary intoxication, which eventually transformed into a lifelong alcohol dependence.  The examiner opined that his current mood and anxiety issues were more likely than not a result of the Veteran's prolonged substance abuse and less likely than not caused by or the result of his military service.  Alcohol dependency was noted as the Veteran's primary disorder.  

In October 2012, the Veteran was admitted to an inpatient program for treatment and stabilization following an attempted suicide by overdose due to depression.  Following such treatment, he returned to outpatient treatment.  On initial mental health evaluation in November 2012, he stated his suicide attempt was due to depression and the fact that he may have had cancer (he was later informed he did not).  He noted that he stopped using alcohol at this time and denied problems maintaining sobriety.  Subsequent mental health treatment notes reflect the Veteran was doing "all right" or "better". 

In September 2013, it was noted that the Veteran had not used alcohol since September 2012.  He reported his hallucinations had ended.  That he was doing okay without suicidal or homicidal ideations.  He described his mood as stable and improved.  Sleep was improved and energy improved.  He wished to discontinue psychotherapy and felt that he was doing well with his thoughts and his moods.  He was scheduled for a return visit in three months. 

On October 2013 VA examination, the diagnoses were non-specific depressive disorder and alcohol dependence in sustained full remission.  The Veteran reported that his depressed mood occurred in response to some medical concerns, including gallbladder surgery, shingles, and vision problems, as well as the loss of his mother, financial concerns, and family stressors.  The examiner noted that the Veteran's depressive symptoms appeared to be adjustment reactions to current stressors.  It was also noted the Veteran stopped drinking after he was discharged from the inpatient program.  The examiner noted that alcohol dependence was in sustained full remission and was unlikely to have an impact on current functioning.  Following an interview and examination, the examiner noted that the Veteran's disabilities were less likely than not incurred in or caused by active service.  With regard to alcohol dependence, the examiner noted that there was absolutely no collateral information that suggests that this disorder was caused by an underlying psychiatric disability.  The examiner noted that the Veteran's STRs were silent for psychiatric complaints, and that treatment records indicated that the Veteran's heaviest alcohol use occurred when he went out during his younger years.  Additionally, the examiner opined that psychiatric symptoms other than alcohol dependence did not make an appearance in collateral records until well after his discharge, and as such, there is no indication that alcohol dependence is secondary to any anxiety disorder or any mood disorder.  The examiner concluded that what appeared more likely was that alcohol abuse and dependence caused his mood disturbance, particularly since his psychiatric symptoms reportedly improved with continued sobriety.  Regarding the Veteran's diagnosed depressive disorder, the examiner noted that these symptoms appeared etiologically related to current life stressors, including medical concerns, family stressors, and financial concerns.  It was noted that the Veteran identified financial concerns as his primary stressor at this time and that this could be resolved if he would get a check from the government.  The examiner opined that there was no continuum of treatment that would suggest a link among current depressive symptoms and military service.

A November 2013 treatment record notes the Veteran would be discharged from individual psychotherapy for failure to respond.  

The Veteran has variously diagnosed psychiatric disabilities, to include anxiety and depression.  Such disabilities have been diagnosed and treated, including by the VA, since at least August 2001.  However, a psychiatric disability was not manifested in service and a psychosis is not shown to have been manifested in the Veteran's first postservice year.  Therefore, service connection for a psychiatric disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. § 1112, 1137) is not warranted.  

What remains for consideration is whether the anxiety disorder or depression first diagnosed many years after service may otherwise be related to the Veteran's service; the preponderance of the evidence is against such a finding.  

In 2005, the Veteran's anxiety was attributed to poor coping skills; his depression was attributed to his general medical conditions.  Neither was then attributed to his military service.  In June 2007, when it was realized he needed treatment for alcohol dependency, it was determined that his anxiety and depression resulted from his alcohol dependency (and not his military service).  The Veteran acknowledges that he drank excessively, but argued that his military service caused him to do so.  However, primary alcohol dependence and a mood disorder secondary to alcohol abuse are not compensable disabilities.  See 38 U.S.C.A. § 1110.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

In August 2010 a private provider opined that the Veteran's mood disorders were due to his military service.  However, that opinion does not cite to/reflect familiarity with the factual record, but appears to be based solely on the Veteran's self-reported history.  Furthermore, the opinion is unaccompanied by explanation of rationale and is conclusory.  If the nexus to service is based on the veteran's accounts that his primary alcoholism began in service, the opinion supports a theory of entitlement that is without legal merit.  Therefore the opinion merits little probative weight.  In contrast, on August 2012 VA examination, when the examiner determined alcohol dependency to be the Veteran's primary disorder, and that mood and anxiety issues were most likely caused by alcohol abuse, the examiner reviewed (and cited to) the factual record, to include all treatment records and lay statements, and explained the rationale for the opinion, citing to the absence of any mention of psychiatric problems in service. The Board finds this opinion to be highly probative.  

During the course of the appeal, the Veteran sought treatment for his alcohol dependency and has been sober since October 2012.  As noted above, treatment records show his mental health had improved following sobriety (supporting that his alcohol abuse is a primary disability).  However, a diagnosis of depression has remained.  The October 2013 VA examiner determined that depression was no longer due to alcohol dependency, was not due to military service, but was instead due to current stressors, including health, family, and financial stressors.  The Board finds this opinion to likewise be supported by adequate explanation of rationale with citation to the Veteran's circumstances (i.e., supporting factual data), and to also be probative evidence. 

There is no probative evidence of record supporting that there is a nexus between the Veteran's current variously diagnosed psychiatric disorders and his service (as was noted previously, his private provider's opinion is unaccomnpanied by adequate rationale, and therefore is lacking in probative value).  Prior to October 2012 his psychiatric disabilities were shown to be caused by alcohol abuse; since then they have been attributed to post-service situational stressors.  Therefore, the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a variously diagnosed psychiatric disability, to include anxiety and depression, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


